In a divorce action, plaintiff wife appeals from an order (1) denying her motion to modify the final judgment by increasing the amount awarded for support of the younger child of the parties, to punish the defendant as for a contempt, and for counsel fees; and (2) granting defendant’s motion to modify the judgment nune pro tuno by eliminating the award for support of the plaintiff, who has remarried, and the award for the support of the older child, who receives an earned income. Order modified on the law and the facts by increasing the amount awarded for the support of the younger child of the *775parties from $5 per week to $15 per week, and, as so modified, the order, insofar as appealed from, is affirmed, without costs. Under the changed conditions and circumstances, the amount heretofore awarded for the support of the younger child is entirely inadequate. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur. Settle order on notice.